[ENERSYS LETTERHEAD]

 

 



JOHN D. CRAIG
Chairman, President & CEO



 

 



April 13, 2005

 

Mr. Michael T. Philion
529 Briarwood Drive
Elverson PA 19607


Dear Mike:

With reference to your employment agreement (the "Employment Agreement") with
EnerSys Delaware Inc., f/k/a Yuasa, Inc., (the "Company"), dated November 9,
2000, pursuant to which you are currently employed as Executive Vice President
Finance and Chief Financial Officer of the Company, we confirm that your salary
as set forth in Section 3 of the Employment Agreement is increased to
$344,000.00, effective as of April 1, 2005.

Except as expressly set forth in the letter, the Employment Agreement shall
remain in full force and effect.



ENERSYS DELAWARE INC.




By:

/s/ John D. Craig



 

John D. Craig
Chairman, President & Chief Executive Officer





